NUMBER 13-08-309-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

______________________________________________________________
 
JOHNSON B. HONTANOSAS, 	Appellant,

v.


MOONYEEN HONTANOSAS,	Appellee.
_____________________________________________________________

On appeal from the County Court at Law No.  4

of Hidalgo County, Texas.

______________________________________________________________

MEMORANDUM OPINION

 
Before Justices Rodriguez, Benavides, and Vela

Memorandum Opinion Per Curiam

	Appellant, Johnson B. Hontanosas, attempted to perfect an appeal from a divorce
decree entered by the County Court at Law No. 4 of Hidalgo County, Texas, in Cause No.
F-2037-06-4.  We dismiss the appeal for want of jurisdiction.
	The order subject to appeal was signed on September 4, 2007, but the notice of
appeal was not filed until January 15, 2008.  On June 6, 2008, the Clerk of this Court
notified appellant that the appeal did not appear to have been timely filed so that steps
could be taken to correct the defect, if it could be done.  The Court requested that
appellant file a response regarding the timeliness of his notice of appeal within ten days
from the date of receipt of this Court's letter, and notified appellant that the appeal would
be dismissed if the defect was not cured after the expiration of ten days from the date of
receipt of this letter.
	Appellant filed a response entitled "Motion to Extend Time to Pay Filing Fee after
Consideration of Attached Affidavit of Indigence with Explanation of Why Appeal was
Perfected Timely."  Appellee, Moonyeen Hontanosas, has subsequently filed a "Contest
to Appellant's Motion to Extend Time to Pay Filing Fee after Consideration of his Affidavit
of Purported Indigence and Motion to Dismiss Appeal."
	After due consideration of these pleadings, we DENY appellant's motion to extend
time to pay filing fee and further DENY appellant's motion seeking additional time to correct
deficiencies in the filing of the appeal.  We GRANT appellee's motion to dismiss the
appeal. 
	As stated previously, the order subject to appeal was signed on September 4, 2007. 
Appellant filed a motion for new trial, and accordingly, the notice of appeal was due on
December 3, 2007, but the notice of appeal was not filed until January 15, 2008.  See Tex.
R.  App.  P.  26.1(a)(1).  The times for filing a notice of appeal are jurisdictional, and absent
a timely filed notice of appeal or an extension request, we must dismiss the appeal.  See
Tex. R. App. P. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(holding that once extension period has passed, a party can no longer invoke an appellate
court's jurisdiction); see also Barrera v. Canales, No. 04-01-00221-CV, 2001 Tex. App.
LEXIS 3878, *2 (Tex. App.-San Antonio June 13, 2001, no pet.) (per curiam).
         The Court, having examined and fully considered the documents on file and
appellant's failure to timely perfect his appeal, is of the opinion that the appeal should be
dismissed for want of jurisdiction.  Accordingly, the appeal is hereby DISMISSED FOR
WANT OF JURISDICTION.  See Tex. R. App. P. 42.3(a),(c).
										PER CURIAM
Memorandum Opinion delivered and
filed this the 29th day of August, 2008.